DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Applicant’s Remarks
Applicant argument/remarks made in the Amendment filed on 09/20/2022 have been fully considered but were not found to be persuasive. Claims 1, 12, and 20 have been amended. Claims 1, 2, 5-10, 12, 13, and 16-25 are pending in the present application, with Claims 1, 12, and 20 being in independent form.

	With respect to Applicant’s remarks made in page 13-14 recites:
“The June 24, 2022, Office Action is inconsistent with the September 1, 2021, Office Action and the February 17, 2022, Office Action. Applicant respectfully submits that the Office Action's assertion is inconsistent with prior positions taken during the prosecution of the application, prejudices Applicant's rights, and prolongs prosecution by unfairly shifting opinions regarding the disclosure of Gilder”
In response to Applicant’s argument, Examiner respectfully disagree with Applicant that Office Actions dated Non-Final Office action dated September 1, 2021 were inconsistent with Final Office Action dated February 17, 2022 because each submission of amendment made on 11/24/2021 and 05/16/2022, Applicant amended independent Claims 1, 12, and 20, which resulted scope changes to the claims and their dependent claims.
Accordingly, Examiner has performed Office Action and Applicant’s argument is not persuasive. 

In response to the amendment made to the claims on 09/20/2022, Examiner relies on a new reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the claim rejections. 
Further, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-10, 12, 13, 16-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al. US 2008/0086420 hereinafter, Gilder in view of Lewin et al., US 2020/0412697, hereinafter Lewin and further in view of Jennings US 2017/0235709 hereinafter Jennings.

As per Claim 1, (Currently Amended) A system for generating (With respect to claim 1, Gilder discloses) customized deliverable files based on variable data injection, the system comprising: a memory device with computer-readable program code stored thereon; a communication device connected to a network; and a processing device, wherein the processing device is configured to execute the computer-readable program code to: receive, from a requesting entity device, a data retrieval request comprising: (Gilder FIG.5 element 66 and paragraph [0048] “As described herein, the EPS 66 is an electronic system configured to interact with a plurality of users (i.e. payors and payees), banks, and other financial institution to enable DOC generation, distribution, tracking, authentication, security, clearing, and the like.”)

a file drop component comprising: (i) information identifying one or more image files stored in an image file database having an initial file format; and (Gilder [0040] “After satisfying the authentication and security tests, the payee electronically retrieves a Check 21 image of the payment and verifies that the payment information is correct. After retrieval of an image and verification, the payee can choose the method of depositing the DOC into her bank account (step 46).”)

(ii) executable code portions configured to, when executed by a file construction engine, perform tasks to construct, (Gilder [0013] lines 9-16: “The concept of “generating a bitmap from metadata” is foreign to banks, but common in the computer graphics industry ... as is known by those skilled in computer graphics, it is often easier and more convenient to generate bitmap images dynamically from metadata.”)
based on construction specifications, (Gilder [0034] “the following ANSI X9 standards apply to check design and security: TR-2 ...  and Numerical Convenience Amount Field, X9.100-10 Paper Specifications for Checks (formerly X9.18), X9.100-111 Specifications for Check Endorsements (formerly X9.53), X9.100-130 Specifications for Universal Interbank Batch/Bundle (formerly X9.64)”)

a deliverable file format for the requesting entity device and a delivery endpoint, (Gilder in paragraph [0040] discloses a method for providing with multiple choices for depositing or clearing the payment (i.e., “a deliverable file format”) and Gilder [0040]: “The present invention provides the payee with multiple choices for depositing or clearing the payment. For example, the payee can retrieve a DPF record for the specific DOC (using the GUID), and the EPS can generate a DOC image (in Check 21 image format) and display it allowing the payee to confirm payment, correct amount, etc.”)

wherein the construction specifications comprise (a) the deliverable file format, (Gilder [0034] “the following ANSI X9 standards apply to check design and security: TR-2 ...  and Numerical Convenience Amount Field, X9.100-10 Paper Specifications for Checks (formerly X9.18), X9.100-111 Specifications for Check Endorsements (formerly X9.53), X9.100-130 Specifications for Universal Interbank Batch/Bundle (formerly X9.64)”)

(b) conditions for delivery, (Gilder [0097] a DOC can possess optional "control" metadata including a contract governing acceptance, escrow holding and release conditions which can also utilize shipment or delivery confirmation before releasing the payment,)

and (c) file delivery routes through the network to the delivery endpoint; (Gilder [0042] “For example, the EPS 66 can include a redundant set of bank or clearinghouse payment network interconnections for switching or routing payments as well as redundant data networks along with redundant computer clusters with data storage connected to the Internet.”)

and a trigger file component comprising a control file to, when injected into the file construction engine, initiate the tasks to construct the deliverable file format; (Gilder [0018] “digitally originated check is created without an original paper check, wherein the metadata file comprises a payment instruction, a globally unique identifier, tracking information, and security information, and wherein the metadata file is stored, accessed, and modified electronically in a data storage device”)

and the trigger file component into the file construction engine, wherein the file construction engine is configured to construct, based on the construction specifications and the delivery endpoint, a merged file from the one or more image files in the deliverable file format; (Gilder [0102] “A DOC can be printed to create an IRD or a paper check. The digital check image and DOC metadata are being applied to the IRD layout and X9.140 specification to create a valid Check 21 item.”)

construct and store a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; construct, using the file construction engine and based on the construction specifications and the delivery endpoint, the merged file in the deliverable file format from the one or more image files; (Gilder [0038] “Delivery of the DOC to the payee is electronic (step 44), and the payee is notified. This notification mechanism can take a variety of forms of messaging from the EPS such as an email message (e.g., with an embedded URL with transaction ID to automate the retrieval of the DOC, an embedded file, and the like), a phone call, a pager message, a fax message, an Instant Message (IM), or the like.”)

receive, from the delivery endpoint, the acknowledgement file; pull the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests; (Gilder discloses a method of creating digital check out of DPF (Digital Payment File) (i.e., “construction specifications”) stored in the database (i.e., “pull the record during subsequent data retrieval”) and using tracking module to track various payments steps by recording data in the DPF. Gilder [0037] lines 11-14: “These instructions are stored in a database---e.g. a Digital Payment File (DPF). These digital instructions are used to create a perfect digital check,” Gilder [0057] lines 10-12: “All of these concepts are based on the idea that the DOC is built around the metadata "instructions to pay" which are stored in the DPF, and the tracking module 108 which can track the various payment steps by recording data in the DPF.”)

construct, based on the record, additional merged files for the subsequent data retrieval requests; continuously update the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record; provide, to the requesting entity device, the record; and receive, from the requesting entity device, updates to the record, wherein the updates comprise modifications to at least one of the construction specifications and the delivery endpoint. (Gilder teaches a step for using image layer or image overlay technique to merge another image layer onto the top of existing DOC (i.e., “additional merged files for the subsequent data retrieval requests” as claimed) for including multiple endorsements if necessary (i.e., “updates comprise modifications to at least one of the construction specifications and the delivery endpoint” as claimed). In another words, Gilder teaches, depending upon the delivery endpoints, one or more endorsements may be added to the existing DOC. Gilder [0086] lines 10-18: “DOCs can utilize the concept of an "image overlay" the EPS can add layers of digital stamping to the back of a check. This is not manipulation of the existing image, but instead generating each stamp in its own image layer one at a time by providing an "image overlay" layer on top of the existing DOC back of check image 146. ...  Other unique elements of this feature are the idea of having room for "more than one" signature when multiple endorsements are needed or used, such as a third-party check turned over at a store”)

(With respect to claim 1, Gilder does not explicitly disclose a method of injecting data into a file by incorporating file drop component in the system) pull, in response to receiving the data retrieval request, the one or more image files from the image file database; inject, after pulling the one or more image files from the image file database, the file drop component, the one or more image files, 
However, Lewin discloses a step for detecting file drop event allowing dragging and drop files into the browser (i.e., “the file drop component”) and a step for injecting document event monitoring code (i.e., “receiving the data”) into the document (i.e., “inject, after pulling the one or more image files”) (Lewin [0020] “These APIs are: (1) dragging and dropping files and directories (e.g., folders) into the browser; and (2) selecting files and directories from <input type="file" I> (e.g., choosing files from a dialog box).” Lewin [0059] “The at least one event listener may detect file or directory drop upload events. The at least one event listener may register for file upload events on a topmost element of a Document Object Model (DOM) on a capture phase of event propagation.” Lewin [0062] “... the method comprising: receiving a document from a service provider in response to a request to the service provider from a client device; injecting into the document event monitoring code for monitoring user file upload actions on the client device”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Lewin with the combined system of Gilder for the advantageous purpose of improving user experience by incorporating drag and drop file event to trigger injecting a certain data into the file, which offers greatly enhanced workflow.

(With respect to claim 1, Gilder  does not explicitly disclose) transport the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications according to the conditions for delivery to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back to the system based on the merged file being delivered to the delivery endpoint;  
However, Jennings teaches a step for creating an executable script file (i.e., “acknowledgement file”) that confirms the user name and password for validating user credential prior to the delivery of content to the user, instead of simply delivering a predefined static file. (Jennings [0006] “In response, the web server hosting the website may, rather than simply deliver a predefined static file, instead execute a script that confirms the user name and password are a valid combination, followed by delivering content appropriate to that user.”)
Thus, a person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Jennings into the system of Gilder for the advantageous purpose of enhanced steps for delivering file/document by configuring a script file that execute confirming and validating the user name and password combination, followed by automatically delivering content appropriate to that user, which improves processing steps and achieving system performance as well as user experiences of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jennings and Lewin into the system of Gilder because, they are analogous art as being directed to the same field of endeavor, the method of manipulating and delivering document/content to a user over the network services. (See Gilder FIG.2, [0003], Lewin [0049] FIG.2A, Jennings [0006], [0077])




As per claim 2, (Original) The system of claim 1, (Gilder discloses) wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  (Gilder [0102] “A DOC can be printed to create an IRD or a paper check. The digital check image and DOC metadata are being applied to the IRD layout and X9.140 specification to create a valid Check 21 item.”)

As per claim 3, (Cancelled)

As per claim 4, (Cancelled)

As per claim 5, (Original) The system of claim 1 further comprising (Gilder disclose) a request record component configured to assign tasks and inject data into the file construction engine for completion of the data retrieval request, (Gilder [0013] lines 9-16: “The concept of “generating a bitmap from metadata” is foreign to banks, but common in the computer graphics industry ... as is known by those skilled in computer graphics, it is often easier and more convenient to generate bitmap images dynamically from metadata.”)

 wherein the request record component is configured to manage and store the construction specifications for a plurality of requesting entities. (Gilder [0034] “the following ANSI X9 standards apply to check design and security: TR-2 ...  and Numerical Convenience Amount Field, X9.100-10 Paper Specifications for Checks (formerly X9.18), X9.100-111 Specifications for Check Endorsements (formerly X9.53), X9.100-130 Specifications for Universal Interbank Batch/Bundle (formerly X9.64)”)

As per claim 6, (Original) The system of claim 5, (Gilder disclose) wherein the file construction engine is configured to pull the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request. (Gilder [0060] “Thus, this further demonstrates that any items produced by the invention are built using a fully Check 21 compliant process from electronic metadata (instructions to pay) stored in a database (DPF) instead of scanning paper or existing check image data. Since DOCs clear through system as digitally originated, they do not need Item Processing (sorting, imaging, etc.) to be cleared. All of the info needed to clear or process a check is stored in the DPF, therefore the DOC can be forwarded onto the Fed network or the clearing bank automatically by the receiver (BOFD) or any independent Check 21 image service which performs the Electronic Payments Clearing House functions (EPCH).”)

As per claim 7, (Original) The system of claim 1, (Gilder disclose) wherein the processing device is further configured to execute the computer-readable program code to map and route a delivery pathway based on the data retrieval request (Gilder FIG. 6 DOC delivery pathway from element 120 thru element 124 to element 126, 128 and 130)

and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint. (Gilder [0051] “Examples of this include merging a "human digitized signature" as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under thee-signature laws using an optional and independent image layer integrated into the Check 21 image) including the statement of "Signature on File".)

Claims 8, 19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder in view of Lewin, further in view of Jennings and Annadurai et al., US 2020/0045374, hereinafter Annadurai.

As per claim 8, (Previously Presented) The system of claim 1, (Gilder does not explicitly disclose) wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.    
However, Annadurai discloses a method of using content repositories for available contents to store suitable repository of content (i.e., “file format preferences and preferred file”) and some or all of the entities may have their own separate and distinct content repositories (i.e., “entity device based”). (Annadurai [0044] “Data describing the available contents 170 may be stored in a suitable repository 178 of contents 170, such as a database or file system. Depending on the embodiment, the content repository 178 may or may not be part of the content publishing system 150. Moreover, in some embodiments, there may be multiple content repositories 178. For instance, the content distributor may publish content items 175 to multiple sites 180, some or all of which may be hosted by different entities (e.g., service providers, web portals, etc.). Some or all of the entities may have their own separate and distinct content repositories 178 to which the content distributor has access. Or, different content providers may have their own content repositories 178.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Annadurai into the combined system of Gilder for the advantageous purpose of providing a content repository to store suitable repository of content and support various types of devices to meet user expectations.

As per claim 9, (Original) The system of claim 1 further comprising a midrange server, the midrange server (Gilder discloses) including the image file database for providing the one or more image files to the file construction engine.  (Gilder [0060] “The regenerated image and data values can be generated directly from the EPS 66 and sent back to the bank of first deposit in a standard X9.180 Cash Letter File for further image exchange processing. Thus, this further demonstrates that any items produced by the invention are built using a fully Check 21 compliant process from electronic metadata (instructions to pay) stored in a database (DPF) instead of scanning paper or existing check image data. Since DOCs clear through system as digitally originated, they do not need Item Processing (sorting, imaging, etc.) to be cleared. All of the info needed to clear or process a check is stored in the DPF, therefore the DOC can be forwarded onto the Fed network or the clearing bank automatically by the receiver (BOFD) or any independent Check 21 image service which performs the Electronic Payments Clearing House functions (EPCH)”)

As per claim 10, (Original) The system of claim 1, (Gilder discloses) wherein the merged file is an image replacement document, the merged file comprising an image component comprising the one or more image files and a data component comprising information associated with each of the one or more image files. (Gilder [0051] “Note that the DOC check front or back image can be generated in many resolution levels (measured as dots per inch or dpi) which are independent of the chosen bitmap format, such as JPEG, TIFF, PNG, or the like. Second, a DOC image can include optional items which inform and instruct the payee as well as the depositing or clearing bank about the specific payment. Examples of this include merging a "human digitized signature" as the authorized signature directly into the front or back image of the check, even though the paperless Check 21 item was never printed or physically signed (this is accomplished under the e-signature laws using an optional and independent image layer integrated into the Check 21 image) including the statement of "Signature on File". Note that a true, personalized "digitized signature" feature is enabled when the payor or payee has uploaded samples of their human signature or other handwriting samples (e.g., "John Q Public" as their authorized signature) into the EPS.”)

As per claim 11.  (Cancelled)

As per claim 12, (Currently Amended) A computer program product for generating customized deliverable files based on variable data injection, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to: receive, from a requesting entity device, a data retrieval request comprising: a file drop component comprising: (i) information identifying one or more image files stored in an image file database having an initial file format; and (ii) exectuable code portions configured to, when executed by a file construction engine, perform tasks to construct, based on construction specifications, a deliverable file format for [[a]] the requesting entity device and a delivery endpoint, wherein the construction specifications comprise (a) the deliverable file format, (b) conditions for delivery, and (c) file delivery routes through a network to the delivery endpoint; and a trigger file component comprising a control file to, when injected into the file construction engine, initiate the tasks to construct the deliverable file format; pull, in response to receiving the data retrieval request, the one or more image files from the image file database based on the data retrieval request; inject, after pulling the one or more image files from the image file database, the file drop component, the one or more image files, and the trigger file component into [[a]] the file construction engine, wherein the file construction engine is configured to construct, based on the construction specifications and the delivery endpoint, a merged file from the one or more image files in the deliverable file format; construct and store a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; construct, using the file construction engine and based on the construction specifications and the delivery endpoint, the merged file in the deliverable file format from the one or more image files; transport the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications according to the conditions for delivery to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back based on the merged file being delivered to the delivery endpoint; receive, from the delivery endpoint, the acknowledgement file; pull the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests; construct, based on the record, additional merged files for the subsequent data retrieval requests; continuously update the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record; provide, to the requesting entity device, the record; and receive, from the requesting entity device, updates to the record, wherein the updates comprise modifications to at least one of the construction specifications and the delivery endpoint.
Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The computer program product of claim 12, wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  
Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 14, (Cancelled)  
As per claim 15, (Cancelled) 

As per claim 16, (Original) The computer program product of claim 12 further comprising a request record component configured to assign tasks and inject data into the file construction engine for completion of the data retrieval request, wherein the request record component is configured to manage and store the construction specifications for a plurality of requesting entities.  
Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The computer program product of claim 16, wherein the file construction engine is configured to pull the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request.  

Claims 17 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The computer program product of claim 12, wherein the computer-readable instructions, when executed by the processing device, cause the processing device to map and route a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint.   

Claims 18 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The computer program product of claim 12, wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.  

Claims 19 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) A computer-implemented method for generating customized deliverable files based on variable data injection, the computer-implemented method comprising: receiving, from a requesting entity device, a data retrieval request comprising: a file drop component comprising: (i) information identifying one or more image files stored in an image file database having an initial file format; and (ii) executable code portions configured to, when executed by a file construction engine, perform tasks to construct, based on construction specifications, a deliverable file format for [[a]] the requesting entity device and a delivery endpoint, wherein the construction specifications comprise (a) the deliverable file format, (b) conditions for delivery, and (c) file delivery routes through a network to the delivery endpoint; and a trigger file component comprising a control file to, when injected into the file construction engine, initiate the tasks to construct the deliverable file format; pulling, in response to receiving the data retrieval request, the one or more image files from the image file database; injecting, after pulling the one or more image files from the image file database, the file drop component, the one or more image files, and the trigger file component into [[a]] the file construction engine, wherein the file construction engine is configured to construct, based on the construction specifications and the delivery endpoint, a merged file from the one or more image files in the deliverable file format;  constructing and storing a record for the requesting entity device, wherein the record comprises the construction specifications and the delivery endpoint; construct, using the file construction engine and based on the construction specifications and the delivery endpoint, the merged file in the deliverable file format from the one or more image files; transporting the merged file and an acknowledgement file over the network via one or more of the file delivery routes of the construction specifications according to the conditions for delivery to the delivery endpoint to complete the data retrieval request, wherein the acknowledgement file is an executable file configured to be automatically transmitted back based on the merged file being delivered to the delivery endpoint; receiving, from the delivery endpoint, the acknowledgement file; pulling the record during subsequent data retrieval requests by the requesting entity device, wherein the record at least partially determines the construction specifications for the subsequent data retrieval requests; constructing, based on the record, additional merged files for the subsequent data retrieval requests; continuously updating the record based on completed data retrieval requests and instructions from the requesting entity device associated with the record; providing, to the requesting entity device, the record; and receiving, from the requesting entity device, updates to the record, wherein the updates comprise modifications to at least one of the construction specifications and the delivery endpoint.    
Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 21, (Previously Presented) The computer-implemented method of claim 20, wherein the file construction engine is further configured to construct merged files in a plurality of customized deliverable file formats for a plurality of delivery endpoints based on the construction specifications injected into the file construction engine, wherein the plurality of customized deliverable file formats are generated from a format template configured for receiving the construction specifications, wherein the format template is transformed into at least one of the plurality of customized deliverable file formats upon receiving the construction specifications.  

Claims 21 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per Claim 22, (Previously Presented) The computer-implemented method of claim 20, comprising: assigning tasks and injecting data, with a request record component, into the file construction engine for completion of the data retrieval request; and managing and storing, with the request record component, the construction specifications for a plurality of requesting entities.  

Claims 22 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 23, (New) The computer-implemented method of claim 22, comprising pulling, with the file construction engine, the one or more image files from the image file database in response to receiving an assigned task from the request record component, wherein the request record component generates the assigned task based on the data retrieval request. 

Claims 23 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per Claim 24, (New) The computer-implemented method of claim 20, comprising mapping and routing a delivery pathway based on the data retrieval request and the construction specifications for the requesting entity device to reduce a resource draw required for transporting the merged file to the delivery endpoint. 

Claims 24 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per Claim 25, (Previously Presented) The computer-implemented method of claim 20, wherein the record comprises file format preferences and preferred file delivery routes for the requesting entity device based on previous data retrieval requests.  

Claims 25 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
PARALLEL TRANSFORMATION OF FILES (Coleman, US 2009/0276448): Disclosed efficient method for parallel transformation of files where a plurality of transformation nodes are configured to transform the plurality of file portions independently and in parallel, and a collector node configured to collect the plurality of transformed file portions and combine the plurality of transformed file portions into a single combined file based on header information associated with each of the plurality of file portions

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154      

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154